I dissent from the majority's disposition of Assignment of Error I. I concur in the balance of the decision.
An insurance policy, any coverage it provides, and any claims upon such coverage by virtue of that policy are so one and the same, so interchangeable, so intertwined, so inseparable, as to be synonymous. None exists in a vacuum. A claim for coverage under a policy has no meaning outside of the policy. An insurance policy only exists to provide coverage for valid claims. It has no purpose outside of coverage and claims for that coverage. To conclude otherwise, I believe, is to engage in antics with semantics.